Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 7 July 1783
From: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)
To: Adams, John


          Sir
            Amsterdam 7 July 1783
          We received at three ô clock the honour of your Excellencies Esteemed favour of 5 inst, in consequence of whch. we assure Mr. Grand to provide him in a Month time with one Million and a half Livres on acct. of the United States in consequence of the respected orders of his Excellency R. Morris Esqr Super Intendant of Finance, part of whch. will remit him the first mail the 10 inst. and we beg Leave to assure your Excellency of our uninterrupted endeavours to promote the Succes of the Loan, whch. gains daily confidence, Whch. is the chief point we aim at, and have no doubt but by acting with prudence and management, we’ll become Able to Satisfy fully your Excellencys expectation in Course of time
          We remain with respectfull regard / Sir / Your Excellency’s Most / Humle & Obedt Servants
          Wilhem & Jan Willink
            Nichs. & Jacob van Staphorst
            dela Lande & fynje
          
            Mr. Grand advice us the expedition of the Signed 2003 obligs. when received by us we inform your Excellency of it
          
        